Citation Nr: 0841718	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  08-07 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which denied entitlement to 
the benefits currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a videoconference hearing from Little Rock, Arkansas 
in October 2008 to present testimony on the issues on appeal.  
The hearing transcript has been associated with the claims 
file.

The issue of service connection for post-traumatic stress 
disorder (PTSD) is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral hearing loss is not attributable to military 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309. 3.385 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March 2007, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for service connection for bilateral hearing loss; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  This pre-adjudicatory notice also advised the 
veteran of the process by which initial disability ratings 
and effective dates are established.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This notice fully 
complies with applicable regulations and case law.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated and a medical opinion has been sought in 
conjunction with his claim.  The duty to assist has been 
fulfilled. 

Service Connection

The veteran seeks service connection bilateral hearing loss, 
which he contends initially manifested in service.  In order 
to establish direct service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  38 C.F.R. § 3.303 (2008); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).

In the present case, the veteran has been diagnosed with 
bilateral sensorineural hearing loss.  His hearing was 
evaluated as being essentially within normal limits through 
2000 Hertz, then precipitously sloping to a profound 
sensorineural hearing loss for both ears in the higher 
frequencies.  VA examination, April 2007.  Therefore, the 
first element of service connection, that requiring a current 
disability, has been met, per 38 C.F.R. § 3.385.  

Service treatment records also reflect that some hearing 
impairment may have existed prior to military service.  Upon 
entrance examination in October 1966 audiometric readings 
were recorded as follows:




HERTZ


500
1000
2000
4000
RIGHT
15
5
5
35
LEFT
15
15
15
45

However, these results are inconclusive as the veteran's 
separation examination in April 1969 reflects no hearing loss 
was detected at any of the tested frequencies.  

Service treatment records are silent as to any complaints of 
impaired hearing during service.  Instead, in conjunction 
with examinations conducted at both the beginning and end of 
active duty service, the veteran checked the box indicating a 
negative response to the question "Have you ever had or have 
you now - hearing loss?"  See Report of Medical History, 
October 1966 & April 1969.  Therefore, the Board finds that 
there is no evidence of an in-service incurrence of hearing 
loss upon which service connection could be granted.  

The Board further notes that even if such an in-service 
occurrence were identified, an April 2007 VA examiner opined 
that the veteran's current hearing loss is less likely as not 
caused by or a result of any noise exposure occurring during 
service in Vietnam.  The examiner reached this conclusion 
because the separation examination shows hearing within 
normal limits in April 1969, and there is no evidence that 
the veteran's hearing declined in proximity to service.  See 
VA examination, April 2007.  Without evidence of an in-
service incurrence or aggravation of hearing loss, or a 
causal relationship established between the veteran's current 
hearing loss and his military service, direct service 
connection cannot be granted.  

Alternatively, service connection may be granted for an 
organic disease of the nervous system, such as a 
sensorineural hearing loss, when it is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2008).  In this case, the veteran separated 
from service in May 1969.  The first documented diagnosis of 
sensorineural hearing loss is in April 2007.  Therefore, 
presumptive service connection is not warranted. 

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
Service connection for bilateral hearing loss is not 
warranted.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The veteran seeks service connection for PTSD which he claims 
is a result of his combat service in Vietnam.  The veteran's 
service personnel records show that the veteran did serve in 
Vietnam from November 1967 to November 1968 as an artillery 
cannoneer.  

In an undated Statement in Support of Claim, the veteran 
provided a partial description of a stressful incident upon 
which his claim is based.  Because this form was incomplete 
when submitted, particularly due to the absence of a specific 
date range of the described stressors, the RO determined that 
there was insufficient information to corroborate the 
stressors associated with the veteran's claim for service 
connection for PTSD.  See VA memorandum to file, September 
2007. 

However, upon VA examination in June 2007, the veteran 
reports being a gunner with the 9th Infantry on a barge in 
the Mekong River.  The veteran describes being subject to 
direct fire on at least one occasion and firing upon others 
during his time aboard this barge.  He also reports being in 
the hospital for a broken leg when his unit was hit with a 
rocket-propelled grenade (RPG).  He states that his best 
friend was killed on the barge while the veteran was in the 
hospital, and that he has significant feelings of guilt 
regarding this incident.  See VA examination, June 2007;  see 
also Stressor statement, undated, supra.  

In a thorough review of the claims file, the Board notes that 
the veteran's service treatment records confirm that the 
veteran sustained a fracture of the left leg while serving on 
an artillery barge situated outside Can Tho, Vietnam, for 
which he was hospitalized from February 29, 1968 through 
March 18, 1968.  When the veteran's stressor statements are 
viewed in conjunction with this medical record, there appears 
to be sufficient specificity to conduct an appropriate search 
of military records.   The veteran should also be provided 
this information and given the opportunity to submit a more 
detailed stressor statement. 

The conclusion reached by the June 2007 VA examination was, 
in part, based upon the absence of evidence that the veteran 
engaged in combat or experienced life threatening situations.  
Thus, in the event that additional research of military 
records produces evidence that the veteran did engage in 
combat or experience life threatening situations, a new VA 
examination and nexus opinion is required.  

Additionally, it appears as though there are pertinent 
outstanding VA outpatient records not associated with the 
claims file.  A January 2008 primary care treatment note 
indicates that PTSD has been previously assessed, and a 
contemporaneous social work notation reflects a PTSD 
diagnosis in conjunction with the veteran's attendance at a 
combat veteran's support group.  However, there are no 
outpatient clinical records contained in the claims file 
between October 2004 and January 2008 which indicate the 
basis for the described diagnosis of PTSD.  All outstanding 
VA treatment records must be obtained and associated with the 
claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a detailed 
PTSD questionnaire and instructions for 
completing the form.  Notify the 
veteran that service personnel records 
confirm his service as a cannoneer in 
Vietnam with Battery B, 3rd Battalion, 
34th Artillery, 9th Infantry Division 
from November 26, 1967 to November 10, 
1968.  Also inform the veteran that his 
service treatment records confirm that 
the veteran injured his leg on an 
artillery barge situated outside Can 
Tho, Vietnam and was hospitalized for 
the injury from February 29, 1968 to 
March 18, 1968. 

This information is offered to assist 
the veteran in providing the necessary 
specificity required by the PTSD 
questionnaire.  He should also be 
specifically asked to provide the name 
of the fellow soldier that was killed 
on the barge during the veteran's 
hospitalization.

2.  After the veteran has been given an 
appropriate amount of time to submit 
the questionnaire described above, send 
a copy of this remand, along with any 
additional details provided by the 
veteran, to the United States Army and 
Joint Services Records Research Center 
(JSRRC), or any other appropriate 
agency for verification of the alleged 
stressful events described in service.  
Specifically request unit histories and 
diaries for the incident described 
below, as well as all other stressors 
appropriately identified by the 
appellant.

Incident:  RPG attack on artillery 
barge
Date range: February 1, 1968 to March 
31, 1968
Geographic location: outside Can Tho, 
Vietnam
Unit of assignment: Battery B, 3rd 
Battalion, 34th Artillery, 9th Infantry 
Division
Names of service members possibly 
killed or injured:
PFC Jim Bucksa and/or Jesse Murmaco

If additional information is requested 
by JSRRC in order to verify the 
veteran's stressor, the veteran should 
be so notified. 

3.  Obtain all outstanding VA treatment 
records from October 2004 to the 
present.  

4.  Any and all records obtained 
through the above development efforts 
must be associated with the claims 
file.  If there are no records 
available from a particular source, the 
RO should so specifically find and the 
documentation used in making that 
determination should be set forth in 
the claims file.  All attempts to 
obtain these records, including those 
which may ultimately prove 
unsuccessful, must be documented in the 
claims folder.

5.  AFTER the above development steps 
are completed, schedule the veteran for 
a new VA examination for PTSD.  The 
examiner is instructed that, unless 
combat with the enemy is otherwise 
established, only the verified 
stressors may be considered for the 
purpose of determining whether the 
veteran was exposed to a stressor 
during military service.  The examiner 
is asked to address the following:

A) Diagnose all current mental 
disorders.

B) If a diagnosis of PTSD is 
established, specify 
		(1) the symptomatology upon which 
the diagnosis is based, 
		(2) the sufficiency of a verified 
in-service stressor to support a 
diagnosis of PTSD, and 
		(3) whether it is at least as 
likely as not that there is a causal 
nexus between the veteran's current 
symptomatology and the specific 
verified in-service stressor(s).  

6.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative must be 
afforded the applicable time period in 
which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


